Title: To George Washington from Alexander Smith, 3 July 1793
From: Smith, Alexander
To: Washington, George



Sir
Alexandria [Va.] July 3d 1793

this Spring when I was Saving fish at your landing known by the name of Dasays ferry, I had Some Conversation with Mr Whitting About takeing All the fish that might be Caught at that Landing for a term of years the time to Comence nex[t] fishing Season he told me that he would Comunicate my proposal to you it is
 Likeley that Mr Whitting being unwell that this business was not attended two As he had So much to Do of Greater importance I Mention now to you & Make You the following proposal I will ingage to take All the herrings that may be Caught at 4s/ pr thousand and All the Shad at 10s/ pr hundred for 5 or 7 years with the privalage of the fish housas to Cure in & Secure my barles & Salt my Reason for mentioning this business at this time is I think that I Can make Considderable improvement in the Curing of fish and the Experiment wi⟨ll⟩ be Attended with Considdrable Expence I wish to have time to prapare be So obligeing as to let me know by the bearer whether you will Except my offer you will Se Sir that I have Allways Bot my herrings at 4s/ and Last year my Shad at 9s/, this year at 10s/  inclosd is a ⟨S⟩maul Acctt for inspecting of flour the one was in Majer Washings time the other Since Mr Whitting & me S[et]tled I Remain your obednt Hule Set

Alexandr Smith

